ORDER

PER CURIAM.
Terry Brock appeals the judgment of the trial court following a bench trial in which he contested several parking citations issued by the City of Cool Valley.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished *931with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).